Citation Nr: 0838381	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  07-28 186	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the left knee disability.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from January 1977 
to February 1980.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2007 rating 
decision issued by the Department of Veterans (VA) Affairs 
Regional Office (RO) in St. Petersburg, Florida, in part, 
that granted service connection for left knee instability; 
the RO assigned an 10 percent evaluation for that left knee 
disability, effective from the date of the claim.

The appellant has appealed the initial rating that was 
assigned to the left knee disability when service connection 
was granted.  The appellant is thus asking for a higher 
rating for his left knee disability effective from the date 
service connection was granted.  Consequently, the evidence 
to be considered includes that for the entire time period in 
question, from the original grant of service connection to 
the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In June 2006, a Travel Board hearing was held at the RO 
before the undersigned, who is the Veterans Law Judge 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of 
that hearing has been associated with the claims file.

The appellant has also appealed the RO's denial of his claim 
of entitlement to service connection for a low back disorder.  
The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and it is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of ankylosis of the left knee and 
the appellant has not had left knee replacement surgery.

2.  There is no evidence of dislocated semi-lunar cartilage 
with frequent episodes of "locking", pain and effusion into 
the left knee joint.

3.  Moderate lateral instability has not been clinically 
demonstrated in the left knee.

4.  There is clinical evidence of left knee arthritis, with 
crepitation, complaints of pain and pain on use.

5.  Flexion in the service-connected left knee is not limited 
to 30 degrees and extension is not limited to 15 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the left knee ligamentous instability disability 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2008); Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

2.  The criteria for an initial separate evaluation of 10 
percent, but no more, for the left knee limitation of motion 
disability have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, and 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5055, 5256-5261 (2008); 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The appellant's increased rating claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA for the 
left knee increased rating claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, VA 
obtained the appellant's VA outpatient medical records.  The 
appellant was afforded a VA medical examination and he was 
allowed to provide testimony at a Travel Board hearing.  The 
appellant was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
appellant did not provide any information to VA concerning 
available treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute 
and regulations.  Therefore, there is no duty to assist that 
is unmet.

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

The appellant testified at his June 2008 Travel Board hearing 
that he was unable to walk any distance because of his left 
knee disability.  He said that he was unable to kneel, that 
he had continuous pain in the left knee, that he used a brace 
and a cane, that he had much difficulty with stairs and that 
his left knee does not feel stable when he walks.  The 
appellant further testified that he had not dislocated his 
knee recently and that he took pain medication.  He also 
stated that he was unable to climb a ladder and that he was 
unable to operate a clutch due to his left knee.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Where there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Review of the appellant's VA outpatient medical treatment 
records reveals that he sought treatment for complaints of 
left knee pain in July 2006.  He was noted to use a knee 
brace and a cane for ambulation.  On physical examination, 
the appellant displayed a normal gait.  He had normal muscle 
tone; there was no muscle atrophy or asymmetry.  Reflexes 
were 2+ and symmetric.  There were no motor or sensory 
deficits.  A November 2006 note indicates that the review of 
systems (ROS) was positive for occasional left knee pain.  On 
physical examination, there was no left leg edema.  The 
appellant did have left knee pain.  In February 2007, the 
appellant was wearing a left knee brace and there was no 
swelling or tenderness.  In March 2007, it was noted that the 
appellant had been complaining of increasing left knee pain.  
He said that his knee would lock sometimes.  It was noted 
that x-rays had shown mild medial joint line narrowing.  On 
physical examination, the appellant's left knee had no 
effusion, but crepitus was present.  There was tenderness in 
the patella area.  The appellant's ligaments were stable.  A 
diagnosis of chondromalacia patella was rendered.

The appellant underwent a VA medical examination in May 2007; 
he reported experiencing intermittent pain and disability in 
the left knee since service.  He complained of left knee 
pain, difficulty climbing stairs and ladders and lifting more 
than 40 pounds.  He said that the knee would give way 
underneath him approximately twice a year.  On physical 
examination, there was no gross effusion in the left knee.  
There was some medial joint line tenderness.  There was 1-2+ 
valgus instability and the patella subluxated laterally.  The 
Lachman test was 1+, as was the anterior drawer sign.  The 
appellant exhibited a range of motion from zero to 115 
degrees.  There was no additional loss of motion due to 
fatigue, weakness or lack of endurance.  The examiner noted 
that there was no additional loss of motion due to flare-ups.  
The examiner rendered diagnoses of dislocating patella and 
early osteoarthritis of the left knee.

The potentially applicable regulations contain a number of 
provisions relating to the knee joint.  Diagnostic Code 5256 
provides that favorable ankylosis of either knee warrants a 
30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between zero degrees and 10 
degrees.  A 40 percent evaluation requires that the knee be 
fixed in flexion at an angle between 10 degrees and 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  The 
appellant does not have any left knee ankylosis.

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  However, there is no 
objective clinical evidence of dislocated cartilage, with 
frequent episodes of "locking," or effusion into the knee 
joint.  

Therefore Diagnostic Codes 5256 and 5258 are not for 
application.  In addition, the appellant has not had knee 
replacement surgery and therefore Diagnostic Code 5055 is not 
for application.  

The appellant has been assigned an evaluation of 10 percent 
under Diagnostic Code 5257 for left knee instability.  The 
medical evidence of record does demonstrate the occurrence of 
lateral left knee subluxation and 1-2/4 valgus instability.  
Although medical evidence shows that the appellant has some 
left knee instability and subluxation, none of the evidence 
demonstrates that these are more than slight.  The appellant 
himself testified in June 2008 that he had not had any recent 
dislocation of his left knee.  Thus, a moderate condition has 
not been clinically demonstrated by the evidence of record 
and a 20 percent evaluation is not warranted for the left 
knee laxity/instability.

However, the VA General Counsel has issued a precedential 
opinion (VAOPGCPREC 23-97) holding that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003-5010 and 5257, while cautioning 
that any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a compensable 
rating under either of those codes.  Cf. Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  In this case, the appellant has been diagnosed 
with early osteoarthritis of the left knee and he has 
demonstrated a restricted range of motion with pain.  Thus, 
the appellant should be assigned a separate rating of 10 
percent for his left knee pain and limitation of motion under 
Diagnostic Code 5003.  

Normal extension of the knee is to zero degrees.  38 C.F.R. 
§ 4.71, Plate II.  Normal flexion is 140 degrees.  Id.  
According to these criteria, the appellant has demonstrated 
no limitation of extension in the left knee.  However, the 
appellant has demonstrated some limitation of flexion in the 
left knee.  His left knee flexion, as reflected in the 
clinical evidence, was limited at worst to 115 degrees with 
pain.  

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is slight 
loss of flexion and no loss of extension, and which is 
expected during flare-ups or with increased use, and the 
degree of pain he has.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  In this case, crepitation and 
chronic pain was reported in the left knee.  No muscle 
atrophy has been demonstrated in the left leg.  There is no 
clinical evidence of any muscle spasm.  The objective medical 
evidence does show findings of slight limitation of motion in 
the left knee, as well as complaints of pain and pain on use.  
Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, limitation of motion, crepitation and pain are 
findings that could limit the appellant's functional ability.  

A noncompensable (zero percent) rating is warranted if 
flexion is limited to 60 degrees or if extension is limited 
to 5 degrees.  A 10 percent evaluation for limitation of 
motion of the knee is assigned where flexion is limited to 45 
degrees or if extension is limited to 10 degrees.  A 20 
percent evaluation for limitation of motion of the knee is 
assigned where flexion is limited to 30 degrees or where 
extension is limited to 15 degrees.  A 30 percent evaluation 
for limitation of motion of the knee is assigned where 
flexion is limited to 15 degrees or extension is limited to 
20 degrees.  A 40 percent rating is warranted if extension is 
limited to 30 degrees and a 50 percent evaluation is assigned 
where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.  Thus, the evidence of record 
does not support a rating in excess of 10 percent for the 
left knee arthritis disability as the requisite limitation of 
flexion to 30 degrees or extension to 20 degrees has not been 
shown, even when taking into consideration pain. 

It is again noted that a separate left knee rating has been 
assigned based on the limitation of functional ability due to 
pain during flare-ups and increased use and the limitation of 
motion, and the complaints of pain that have been clinically 
documented over the past few years.  (X-rays have confirmed 
arthritic changes.)

Notwithstanding the above discussion, ratings in excess of 
the above-assigned initial separate 10 and 10 percent 
schedular evaluations for the appellant's left knee 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

There is no evidence that either one of the appellant's 
service-connected left knee disabilities addressed above has 
presented such an unusual or exceptional disability picture 
at any time as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluations in 
this case are inadequate.  As discussed above, there are 
higher ratings for knee disabilities, but the required 
manifestations have not been shown in this case.  The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case.  The 
appellant has not required any recent hospitalization for his 
service-connected left knee, he has not required extensive 
medical treatment and he has not demonstrated marked 
interference with employment due to the left knee alone.

There is no objective evidence of any symptoms due to the 
appellant's service-connected left knee disabilities at issue 
that are not contemplated by the rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

In sum, the preponderance of the evidence is against the 
claim for an initial rating in excess of 10 percent based on 
knee instability or subluxation; however, the evidence 
supports the award of a separate initial 10 percent rating, 
but not more, based on arthritis and some limitation of 
flexion.

Because this is an appeal from the initial ratings for the 
left knee disabilities, the Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In this instance, the record does 
not show varying levels of disability for either condition 
and, therefore, does support not the assignment of a staged 
rating for either left knee disability at any time.  See also 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 


ORDER

An initial evaluation in excess of 10 percent for the 
appellant's left knee instability is denied.

An initial evaluation of 10 percent, but not more, for the 
appellant's left knee disability with limitation of motion 
and pain is granted, subject to the law and regulations 
governing the award of monetary benefits.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The evidence of record (a VA Form 21-4138 dated in August 
2007) indicates the appellant has applied for Social Security 
Administration (SSA) disability benefits.  However, complete 
copies of the medical records upon which any disability 
award/denial was based, as well as any SSA decision and its 
associated List of Exhibits, have not been made part of the 
claims file.  All of these records should be obtained and 
associated with the claims file.

Review of the appellant's service treatment records reveals 
that the appellant sought treatment in June 1979 for 
complaints of low back pain after being in a truck accident.  
On physical examination, his flexion was limited.  Three days 
later his condition was unchanged and bed rest was ordered.  
The appellant contends that his current low back pathology is 
related to this incident.

The appellant has indicated that he underwent MRI testing 
that revealed degenerative disc disease of his lower back in 
May 2007; however, the associated report of the MRI testing 
is not of record.  VA is, therefore, on notice of records 
that may be probative to the claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  In addition, records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore in order to fulfill the 
duty to assist, all of the relevant private and VA treatment 
records should be obtained and associated with the claims 
file.

A disability which is proximately due to or the result of a 
service-connected disease or injury (including the treatment 
therefore) shall be service connected.  38 C.F.R. § 3.310.  
The Court has held that the term "disability" as used in 
38 U.S.C.A. §§ 1110, 1131 and thus, 38 C.F.R. § 3.310(a) 
should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Consideration of the factors discussed 
in the Allen case is not reflected in the rating decision on 
appeal in that there is no analysis of whether or not the 
service-connected left knee disability has caused any low 
back pathology, including whether the condition is aggravated 
by any service-connected disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  On remand such medical 
opinions should be obtained.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claims on 
appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO should obtain from the 
veteran the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for back problems since 
service, and secure all available 
relevant reports not already of record 
from those sources.  To the extent there 
is an attempt to obtain any of these 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The veteran and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

2.  All pertinent VA treatment records 
for the appellant dated from service to 
the present not already of record should 
be identified and obtained, including the 
May 2007 MRI testing report.  These 
records should be associated with the 
claims file.

3.  The AMC/RO should contact the SSA to 
obtain official documentation of any 
pertinent application for benefits filed 
by the veteran, including the List of 
Exhibits associated with any SSA 
decision, as well as copies of all of the 
medical records upon which any decision 
concerning the veteran's original claim 
for benefits was based.  All of these 
records are to be associated with the 
claims file.

4.  After completing the development 
actions listed above, the AMC/RO should 
schedule the veteran for a VA medical 
examination to determine the nature, 
onset date and etiology of any low back 
pathology.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should state in the report 
whether said claims file review was 
conducted.  All necessary tests, such as 
x-rays, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The results of any 
radiographic/imaging examinations of 
record should be discussed.  The 
examination report should include a 
detailed account of all manifestations of 
low back pathology present.  (An opinion 
should be provided based on review of the 
claims file alone if the appellant fails 
to report for the examination.)

The examiner should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis 
and etiology of any lumbar spine disorder 
found.  The examiner should offer an 
opinion as to whether the onset of any 
current low back disorder is attributable 
to the veteran's military service.

The examiner must address the questions 
of:
a.  Whether the appellant has any 
arthritis, any degenerative disc 
disease or other pathology in his 
lumbar spine?

b.  Whether the appellant's current 
lumbar spine pathology is causally 
or etiologically related to his 
period of military service (1977 to 
1980), to include the truck accident 
that occurred in 1979, or to some 
other cause or causes?  (It is not 
necessary that the exact causes--
other than apparent relationship to 
some incident of service be 
delineated.)

c.  Whether the veteran's current 
low back pathology is related to 
symptoms or signs he may have had in 
service beginning in 1979 when he 
was first treated for low back pain 
(particularly those signs and 
symptoms documented in the service 
medical records)? 

d.  Whether the veteran's current 
lumbar spine pathology is related to 
symptoms and signs that may have 
occurred within one year of the 
appellant's service separation in 
February 1980? 

e.  Whether it is at least as likely 
as not that any condition of the low 
back is related to the veteran's 
service-connected left knee 
disability, including by way of 
aggravation?

5.  Upon receipt of the VA examination 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner for corrections or additions.  
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  

5.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the veteran's claim.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including direct service 
connection, presumptive service 
connection and secondary service 
connection (Allen v. Brown, 7 Vet. App. 
439, 448 (1995)).

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable statutes and 
regulations considered pertinent to the 
issue on appeal.  The appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


